Citation Nr: 1819940	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14 24 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from March 1983 to September 1983 (ACDUTRA) and from March 1984 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran appeared and testified at a Board video-conference hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of this hearing is associated with the claims file.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has PTSD as a result of a "small boiler explosion" that occurred during his active military service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C. §§ 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Given the Veteran's testimony, both oral and written, describing a stressor that  happened in July 1988 as a "small boiler explosion" in which he had flames blowback at his face and chest from the boiler's furnace and feeling fear for his life (although not being seriously injured due to his safety gear worn), along with an April 2016 buddy statement verifying the occurrence of this incident, the Board finds that the stressful event reported by the Veteran occurred during his active military service.  Furthermore, the medical evidence of record clearly demonstrates that he has a diagnosis of PTSD provided by his treating VA mental health care providers based upon this "small boiler explosion" stressor.  Consequently, the Board finds that service connection for the Veteran's PTSD is warranted based upon the benefits of the doubt that the Veteran's claimed stressor is related to his active military service.  For that reason, the Veteran's appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


